Citation Nr: 0816702	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-11 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Maintenance Center in 
St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
death pension benefits in the calculated amount of $7,989.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1970.  He died in August 1997.  The appellant in 
this case is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 determination of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Pension Maintenance Center (PMC) in St. 
Paul, Minnesota, which denied the appellant's request for a 
waiver of recovery of an overpayment of death pension 
benefits in the amount of $7,989.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the PMC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The record on appeal is incomplete.  Absent a complete 
record, the Board is unable to proceed.

As best the Board can discern, the overpayment at issue in 
this case stems from the retroactive reduction or termination 
of the appellant's death pension, based on her report that 
she had received income in 2004 which she had previously 
failed to report.  It appears that the PMC has calculated the 
amount of this overpayment to be $7,989.  The record provided 
to the Board, however, also contains some documentation of an 
overpayment in the amount of $5,472, and it is unclear 
whether this amount is part and parcel of the $7,989 
overpayment at issue here, or whether it is a separate issue. 

In the November 2005 decision on appeal, the Committee denied 
the appellant's request for a waiver of recovery of this 
$7,989 debt, finding that recovery would not be against the 
principles of equity and good conscience.  The Committee 
determined that the appellant was at fault in the creation of 
the debt and would be unjustly enriched by the failure to 
collect the debt.  Finally, the Committee determined that 
financial hardship had not been shown, despite an August 2005 
Financial Status Report provided by the appellant showing a 
significant monthly shortfall.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.963 (2007).

The appellant has appealed the Committee's determination.  
Additionally, in the documents provided by the PMC, it 
appears that the appellant has challenged the validity of the 
debt.  Despite her arguments, it does not appear that the 
issue of the validity of the debt has been addressed.

The U.S. Court of Appeals for Veterans Claims has held that 
appellate review by the Board of a waiver claim must be 
deferred pending formal adjudication of the challenge to the 
validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991) ("[W]hen a veteran raises the validity of the 
debt as part of a waiver application . . . it is arbitrary  
and capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him 
or her."); see also VA O.G.C. Prec. Op. No. 6-98, published 
at 63 Fed. Reg. 31,264 (1998).

Accordingly, this case is REMANDED for the following:

1.  The Agency of Original Jurisdiction 
(AOJ) should adjudicate the appellant's 
challenge of the validity of the debt at 
issue.  If it is determined that a debt 
was properly created, the AOJ should 
notify the appellant of her right to 
appeal the decision.  If she files a 
notice of disagreement on this issue, a 
statement of the case should be issued, 
and she should be afforded the 
appropriate amount of time to perfect her 
appeal to the Board by filing a 
substantive appeal.

2.  If it is determined that a debt was 
properly created, the Committee should 
solicit an updated Financial Status 
Report from the appellant.  Upon receipt 
of that information, the Committee should 
again review the waiver claim and 
determine whether such a waiver is 
warranted under applicable laws and 
regulations.  If the decision of the 
Committee remains adverse to the 
appellant, then she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case.  

3.  After affording the appellant and her 
representative a reasonable opportunity 
to respond, the case should be returned 
to the Board for appellate review.  The 
record returned to the Board should 
include the complete record, to include 
all death pension notification letters 
issued since the initial award in 
February 1998, all annual EVRs returned 
by the appellant since that time, and all 
communications from the appellant 
regarding her receipt of death pension 
benefits, including any prior 
overpayments.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



